WILHOIT, Judge,
concurring.
I concur in the result reached by the majority, but have some problem with its view that somehow KRS 411.188 has made loan agreements contrary to public policy, while at the same time an insurance company may still be able to enforce such a contract. Of course, if a contract is in contravention of public policy, it is not enforceable.
The long-standing public policy in Kentucky has been that the right of citizens freely to enter into contracts is an important liberty interest which will be protected in the absence of some overriding public interest expressed in public policy. I find nothing in KRS 411.188 expressing a legislative intent to prohibit loan agreement contracts and cannot think why it would bother to do so. What I do find is that the term “collateral source payments” as used in subsection 3 of that statute is intended to embrace payments made under a loan agreement.
Having said all of this, I suppose that since both the majority’s and my comments regarding loan agreements are unnecessary to the decision here, we are writing only dicta which are authority for nothing. The appellate courts of Kentucky seem to regard writing dicta as the newest rage in fashion. Only because these same courts have a penchant for making dictum “sticktum,” or perhaps for being unwilling to acknowledge the difference, do I write. As any good common lawyer would know, however, I shouldn’t, and we shouldn’t.